Case 6:20-cv-00730-ADA Document 38-7 Filed 03/22/21 Page 1 of 26




                      EXHIBIT 7
         Case 6:20-cv-00730-ADA Document 38-7 Filed 03/22/21 Page 2 of 26

                                                                                        USOO8462774B2


(12) United States Patent                                           (10) Patent No.:                    US 8.462,774 B2
       Page et al.                                                  (45) Date of Patent:                           Jun. 11, 2013
(54) VIRTUAL IP INTERFACES ON                                    (52) U.S. Cl.
       MULT-CHASSIS LINKAGGREGATES                                       USPC ........... 370/369; 370/375; 370/380; 370/419;
                                                                                                                                 370/463
(75) Inventors: Gregory G. Page, Sandy, UT (US);                 (58) Field of Classification Search
                   Sahil P. Dighe, Salt Lake City, UT (US);              USPC .......................... 370/369,375, 380, 419,463
                   Roberto H. Jacob Da Silva, Oak Park,                  See application file for complete search history.
                   CA (US); Bruce R. Jones, Salt Lake
                   City, UT (US); Srinivas V.                    (56)                     References Cited
                   Tyamagondlu, Santa Clara, CA (US)
                                                                                  U.S. PATENT DOCUMENTS
(73) Assignee: Alcatel Lucent, Paris (FR)                               7,161,948 B2       1/2007 Sampath et al.
                                                                        7,173.934 B2       2/2007 Lapuh et al.
(*) Notice:        Subject to any disclaimer, the term of this          7,633,955 B1 : 12/2009 Saraiya et al. ................ 370/401
                   patent is extended or adjusted under 35        2007/00 19642 A1         1/2007 Lu et al. ........................ 370,389
                   U.S.C. 154(b) by 237 days.                    * cited by examiner
(21) Appl. No.: 13/010,711                                       Primary Examiner — John Pezzlo
       1-1.                                                      (74) Attorney, Agent, or Firm — Garlick & Markison; Holly
(22) Filed:        Jan. 20, 2011                                 L. Rudnick
(65)                  Prior Publication Data                     (57)                       ABSTRACT
       US 2012/OO33672 A1          Feb. 9, 2012                  Aggregation Switches connected via a virtual fabric link
                                   O   O                         (VFL) are each active and each coupled to a multi-chassis link
             Related U.S. Application Data                       aggregate group (MC-LAG), which is assigned to a multi
(60) Provisional application No. 61/370,622, filed on Aug.       chassis link aggregate group virtual local area network (MC
     4, 2010.                                                    LAG VLAN). A virtual Internet Protocol (IP) interface is
                                                                 allocated to the MC-LAG VLAN and configured on both
(51) Int. Cl.                                                    Aggregation Switches.
       H04L 2/56               (2006.01)
       H04) 1/16               (2006.01)                                          20 Claims, 13 Drawing Sheets




                                                                                Aggregation Switch
                                                                                       1060 W




                            Edge Node                                             Aggregation/Switch
                                                                                        1 06;
    Case 6:20-cv-00730-ADA Document 38-7 Filed 03/22/21 Page 3 of 26


U.S. Patent       Jun. 11, 2013      Sheet 1 of 13      US 8.462,774 B2




                                                                /*$)IJI


                                  0pON96p5
    Case 6:20-cv-00730-ADA Document 38-7 Filed 03/22/21 Page 4 of 26


U.S. Patent          Jun. 11, 2013   Sheet 2 of 13           US 8.462,774 B2




          Edge1040Node #




          Edge Node                                  Aggregation/Switch
                                                          1 O6y
                                                             M
    Case 6:20-cv-00730-ADA Document 38-7 Filed 03/22/21 Page 5 of 26


U.S. Patent       Jun. 11, 2013   Sheet 3 of 13         US 8.462,774 B2
    Case 6:20-cv-00730-ADA Document 38-7 Filed 03/22/21 Page 6 of 26


U.S. Patent       Jun. 11, 2013   Sheet 4 of 13                          US 8.462,774 B2




                                         s
                                         a




         Z97THÀ
                                                  &#Z




                                                        ZIZOSVfiument)
    Case 6:20-cv-00730-ADA Document 38-7 Filed 03/22/21 Page 7 of 26


U.S. Patent       Jun. 11, 2013   Sheet 5 of 13         US 8.462,774 B2
    Case 6:20-cv-00730-ADA Document 38-7 Filed 03/22/21 Page 8 of 26


U.S. Patent       Jun. 11, 2013   Sheet 6 of 13         US 8.462,774 B2




                                            96p5 p#01
                                            3pON
                                            0



                                            96p5 070|
                                            3pON
                                            0
Case 6:20-cv-00730-ADA Document 38-7 Filed 03/22/21 Page 9 of 26
   Case 6:20-cv-00730-ADA Document 38-7 Filed 03/22/21 Page 10 of 26


U.S. Patent                                            US 8.462,774 B2
   Case 6:20-cv-00730-ADA Document 38-7 Filed 03/22/21 Page 11 of 26


U.S. Patent       Jun. 11, 2013   Sheet 9 of 13             US 8.462,774 B2




                                                  6"$)IJI
   Case 6:20-cv-00730-ADA Document 38-7 Filed 03/22/21 Page 12 of 26


U.S. Patent       Jun. 11, 2013   Sheet 10 of 13       US 8.462,774 B2




                                                                ’9IJI
                                                                /
                                                                0
   Case 6:20-cv-00730-ADA Document 38-7 Filed 03/22/21 Page 13 of 26


U.S. Patent             Jun. 11, 2013         Sheet 11 of 13               US 8.462,774 B2




                                                                 Destination   410
                                                                   Device
                                                                        (40.4040.40, MAC)




                                  Network Node         116
                        VLAN 20                  VLAN 50
                                                       (30.30.302, MAC)
    (20.2020, 1, MAC)
         VLAN 20                                                VLAN 30
             Aggregation                                 Aggregation (30.30.30.1, MAC.)
              Switch                                         Switch
                 M1                                            M2
               1060                     VFL                   106b
  MC-LAG WLAN 10                        124                       MC-LAG VLAN 10
                              (10.10.10.1, MACsIATc)




                                  Home Network
                        112          Device         (10.10.10.10, MACA)

                                        FIC, 1 1
   Case 6:20-cv-00730-ADA Document 38-7 Filed 03/22/21 Page 14 of 26


U.S. Patent              Jun. 11, 2013        Sheet 12 of 13                  US 8.462,774 B2




                                                                    Destination   410
                                                                      Device
                                                                           (40.4040.40, MACs)




         (2020.202, MAC)
                     VLAN 20
                               to     ge
                             Network Node     116
                                          VLAN 50
                                                        (30.30.302, MAC)
    (20.2020.1, MAC)
          VLAN 20                                                  VLAN 30
             Aggregation           (50.50,502, MAC) Aggregation (30.30.30.1, MAC)
               Switch               VFL 124                  Switch
                    M1      MC-LAG VLAN 50                    M2
                1080        (50.50.50.1, MAC)                106b
   MC-LAG WLAN 10                                                  MC-LAG VLAN 10
                               (10.10.10.1, MACsIATc)




                                  Home Network
                         112         Device         (10.10.10.10, MACA)

                                         FIG. 12
   Case 6:20-cv-00730-ADA Document 38-7 Filed 03/22/21 Page 15 of 26


U.S. Patent       Jun. 11, 2013    Sheet 13 of 13         US 8.462,774 B2




              Couple Ports of local and Remote      502
               Aggregation Switches to MC-LAG


              Assign MC-LAG to a MC-LAG VLAN        504


                AlloCote Virtual IP Interface to    506
                         MC-LAG VLAN



                 Configure Virtual IP Interface     508


                          FIG. 13
        Case 6:20-cv-00730-ADA Document 38-7 Filed 03/22/21 Page 16 of 26


                                                       US 8,462,774 B2
                                1.                                                                         2
           VIRTUAL PINTERFACES ON                                         each incremental layer of the network typically have larger
        MULT-CHASSIS LINKAGGREGATES                                       capacity and faster throughput.
                                                                             One of the key challenges faced by data networks is the
     CROSS-REFERENCE TO RELATED PATENTS                                   need for network resiliency, i.e., the ability to maintain high
                                                                          availability despite eventual component failures, link failures
  The present U.S. Utility patent application claims priority             or the like, which is critical to providing satisfactory network
                                                                          performance. Network resiliency may be achieved in part
pursuant to 35 U.S.C. S 119(e) to U.S. Provisional Application            through topological redundancy, i.e., by providing redundant
Ser. No. 61/370,622, entitled, “MULTI-CHASSIS VIR                         nodes (and redundant components within nodes) and multiple
TUAL-FABRIC LINK AGGREGATION SYSTEM filed                            10
                                                                          physical paths between nodes to prevent single points of
Aug. 4, 2010, which is incorporated by reference herein and               failure, and in part through L2/L3 protocols to exploit the
made part of the present U.S. Utility patent application for all          redundancy upon occurrences of failures to converge upon
purposes.                                                                 alternate paths for Switching/routing traffic flows through the
                                                                          network. As will be appreciated, detection and convergence
      STATEMENT REGARDING FEDERALLY                                       times must occur quickly (advantageously, less than one sec
    SPONSORED RESEARCH ORDEVELOPMENT                                 15
                                                                          ond) to achieve seamless transition to the alternate paths.
                                                                             Ethernet protocol is a transport technology that is used
  Not Applicable.                                                         ubiquitously in local area networks (LAN), such as the home
                                                                          and enterprise networks to communicate between computers
       INCORPORATION-BY-REFERENCE OF                                      and networks. However, the use of Ethernet protocol technol
    MATERIAL SUBMITTED ON A COMPACT DISC                                  ogy in access and aggregate networks, as well as metro net
                                                                          works, is continuing to rise and to revolutionize the edge
  Not applicable.                                                         network as it did the enterprise network. As an access tech
                                                                          nology, Ethernet offers significant advantages over other
            BACKGROUND OF THE INVENTION                                   access technologies, such as: (i) future-proof transport for
                                                                     25   data, video and Voice applications; (ii) cost-effective infra
   1.Technical Field of the Invention                                     structure for data services; and (iii) simple, globally accepted
   This invention relates generally to data networks and in               standard that will ensure interoperability.
particular to systems and methods for providing IP multicast                 In order to adapt Ethernet technology to a carrier-grade
Snooping and routing.                                                     service environment in edge and aggregate layer networks, a
   2. Description of Related Art                                     30   number of issues remain to be addressed, including resiliency
   Data networks allow many different computing devices,                  to failures. In one known solution, the spanning tree protocol
for example, personal computers, IP telephony devices or                  (STP) is commonly used to detect failures and divert traffic to
servers to communicate with each other and/or with various                alternate paths when failures occur in Ethernet networks.
                                                                          Generally, STP relies on multiple physical paths between
other network elements or remote servers attached to the                  Switches, but with only one path active at any one time, the
network. For example, data networks may comprise, without            35   other path being placed in a blocking mode (defining an
limitation, Metro Ethernet or Enterprise Ethernet networks                “active/passive' paradigm). When failures occur, an alterna
that Support multiple applications including, for example,                tive path is brought out of the blocking mode into an active
voice-over-IP (VoIP), data and video applications. Such net               state, thereby re-establishing the connection.
works regularly include many interconnected nodes, com                       However, STP can result in unacceptable convergence
monly known as Switches or routers, for routing traffic              40   times (e.g., up to several seconds) in some network topolo
through the network.                                                      gies, including without limitation, convergence between edge
   The various nodes are often distinguished based on their               nodes and Aggregation Switches of a data network. Further,
location within particular areas of the network, commonly                 STP provides only for an active/passive operation paradigm
characterizing two or three “tiers' or “layers.” depending on             whereby not all links are actively forwarding traffic at the
the size of the network. Conventionally, a three tier network        45   same time.
consists of an edge layer, an aggregation layer and a core layer             In an active-active environment, as described in co-pend
(whereas a two tier network consists of only an edge layer and            ing U.S. patent application Ser. No. 13/010,168, filed on even
core layer). The edge layer of data networks includes edge                date herewith, in which all paths are simultaneously active on
(also called access) networks that typically provide connec               redundant Aggregation Switches, the convergence time can be
tivity from an Enterprise network or home network, such as a         50   greatly reduced. However, in order to allow multiple Aggre
local area network, to a metro or core network. The edge/                 gation Switches to cooperate in Such a multi-chassis system,
access layer is the entry point of the network, i.e., to which the        the Aggregation Switches may need to provide Layer 3 Ser
customer network is nominally attached, and the Switches                  vices. To fully distribute Layer 3 information though between
residing at the edge layer are known as edge nodes. Different             the Aggregation Switches adds unnecessary complexity and
types of edge networks include digital subscriber line, hybrid       55   produces a scalability issue.
fiber coax (HFC) and fiber to the home. Edge nodes may                       Accordingly, there is a need for systems and methods to
perform, for example, L2 Switching functions for the attached             provide Layer 3 services on a multi-chassis system without
devices. The edge nodes are generally connected to an aggre               the need to implement full synchronization of resources. Such
gate layer that terminates access links coming from multiple              as routing information, ARP tables and IP forwarding data
edge nodes. Switches residing at the aggregation layer are           60   bases.
known as Aggregation Switches. Aggregation Switches may
perform, for example, L2 Switching and L3 routing of traffic                       BRIEF DESCRIPTION OF THE SEVERAL
received via the aggregate links from the edge nodes. The                               VIEWS OF THE DRAWINGS
aggregate layer is connected to a metro or core network layer
that performs Layer 3/IP routing of traffic received from the        65     FIG. 1 illustrates a schematic block diagram of an embodi
Aggregation Switches (in a three tier network) or from edge               ment of a network architecture in accordance with the present
nodes (in a two tier network). As will be appreciated, nodes at           invention;
           Case 6:20-cv-00730-ADA Document 38-7 Filed 03/22/21 Page 17 of 26


                                                              US 8,462,774 B2
                              3                                                                                4
  FIG. 2 illustrates a schematic block diagram of an embodi                       The following standards are referred to in this application
ment of a multi-chassis system in accordance with the present                  and are incorporated by reference herein: 1) the Link Aggre
invention;                                                                     gation Control Protocol (LACP) which was formerly clause
   FIG.3 illustrates a schematic block diagram of an embodi                    43 of the IEEE 802.3 standard added in March 2000 by the
ments of Aggregation Switches in a multi-chassis system in                     IEEE 802.3ad task force and is currently as incorporated in
accordance with the present invention;                                         IEEE 802.1AX-2008 on Nov. 3, 2008; and 2) IEEE Std.
   FIG. 4 illustrates a schematic block diagram of an embodi                   802.1Q, Virtual Bridged Local Area Networks, 2003 edition.
ment of a network interface module of an Aggregation Switch                       The LACP provides a method to control the bundling of
in a multi-chassis system in accordance with the present                       several physical links, called a linkaggregation group (LAG),
invention;
                                                                          10   between two peer nodes to form a single logical channel there
   FIG. 5 illustrates a schematic block diagram of an embodi                   between. The peer nodes negotiate the bundling of the physi
ment of packet flow through an Aggregation Switch in a                         cal links into a LAG by exchanging LACP packets, or alter
multi-chassis system in accordance with the present inven                      natively the LAG can be configured manually. Link aggrega
tion;                                                                          tion offers an inexpensive way to transfer more data than any
   FIG. 6 illustrates a schematic block diagram of an embodi
                                                                          15   one single port or link can deliver alone. In an embodiment,
ment of Source address learning in a multi-chassis system in                   the ports of a LAG include the same physical type. Such as all
accordance with the present invention;                                         copper ports (CAT-5E/CAT-6), all multi-mode fiber ports
   FIG. 7 illustrates a schematic block diagram of another                     (SX), or all single-mode fiber ports (LX). In another embodi
embodiment of Source address learning in a multi-chassis                       ment, the ports of a LAG may have a different physical type.
system in accordance with the present invention;                                  To provide increased resiliency and remove a single point
   FIG. 8 illustrates a schematic block diagram of another                     of failure, a LAG is split across two devices as seen in FIG. 1
embodiment of Aggregation Switches in a multi-chassis sys                      and is referred to herein as a multi-chassis link aggregation
tem in accordance with the present invention;                                  group (MC-LAG) 102. For example, in FIG. 1, MC-LAG
   FIG. 9 illustrates a schematic block diagram of an embodi                   102a originates from edge node 104 and is split into two
ment of a pre-pended header of a packet in the multi-chassis              25   Subsets and connected to two Aggregation Switches 106a and
system in accordance with the present invention;                               106b, with one or more physical links of the MC-LAG 102a
   FIG. 10 illustrates a schematic block diagram of an                         in each Subset. In an embodiment, the edge node 104 may use
embodiment for configuring IP interfaces to handle Layer 3                     load balancing techniques to distribute traffic across all avail
services on Aggregation Switches in a multi-chassis system                     able links of the MC-LAG 102a. For each packet transmitted
in accordance with the present invention; and
                                                                          30   over the MC-LAG 102a, one of the physical links is selected
                                                                               based on a load-balancing algorithm (usually involving a
   FIG. 11 illustrates a schematic block diagram of an                         hash function operating on the source and destination Internet
embodiment for implementing Layer3 routing using a virtual
IP interface on the Aggregation Switches in accordance with                    Protocol (IP) or Media Access Control (MAC) address infor
the present invention;                                                         mation). Load balancing across the physical links of the MC
                                                                          35   LAG 102 results in a more effective use of bandwidth.
   FIG. 12 illustrates a schematic block diagram of an                            As seen in FIG. 1, the edge node 104 is connected over an
embodiment for implementing Layer 3 routing between the                        access network 122 to an enterprise network device 110, such
Aggregation Switches in accordance with the present inven                      as a bridge, Switch, router, etc., that is operating in a LAN,
tion; and                                                                      and/or it may also be connected to a home network device
   FIG. 13 illustrates an exemplary process for configuring a             40   112. Such as a DSL modem, set-top box, optical line terminal,
virtual IP interface on Aggregation Switches in a multi-chas                   etc. The edge node 104 is a switch or server and may func
sis system in accordance with the present invention.                           tionally include a digital Subscriber line access multiplexer
      DETAILED DESCRIPTION OF THE INVENTION                                    (DSLAM), cable modem termination system (CMTS), opti
                                                                               cal line terminal (OLT), etc. in an embodiment but may
     FIG. 1 illustrates an embodiment of a resilient network 100          45   include other types of devices as well.
with multi-chassis link aggregation that provides an active/                      In an embodiment, the Aggregation Switches 106 are
active paradigm (i.e., all links actively forwarding traffic at                coupled with a virtual fabric link (VFL) 124. The VFL 124
the same time) that more fully utilizes the capacity of the                    provides a connection for exchange of information between
network nodes. The following abbreviations are herewith                        the Aggregation Switches regarding traffic forwarding, MAC
defined:                                                                  50   addressing, multicast flows, address resolution protocol
                                                                               (ARP) tables, Layer 2 control protocols (e.g. spanning tree,
                                                                               Ethernet ring protection, logical link detection protocol),
                                                                               routing protocols (e.g. RIP OSPF, BGP) and the status of the
CMM           Chassis Management Module                                        MC-LAG 102a. The Aggregation Switches 106 operate trans
IGMP          Internet Group Management Protocol                          55   parently to the edge node 104 and are treated as a single
IP            Internet Protocol
IPMS          Internet Protocol Multicast                                      logical device by the edge node 104. The edge node 104 is
LAG           Link Aggregation                                                 able to actively forward traffic on the MC-LAG 102a while
L2            Layer 2 (“Data Link Layer') of the OSI model for networks        the synchronization of MAC address tables and other for
L3            Layer 3 (“Network Layer') of the OSI model for networks          warding information between the Aggregation Switches 106
MAC           Media Access Control Protocol
MC-LAG        Multi-Chassis Link Aggregate Group                          60   is driven by L2 packet flows over the VFL along with a
MC-VFA        Multi-Chassis Virtual Fabric Aggregation                         reduced amount of control messaging in an embodiment. This
NIM           Network Interface Module                                         feature enables dual homing of the edge node 104 to the pair
STP           Spanning Tree Protocol                                           of Aggregation Switches 106 and provides a Layer 2 multi
VLAN          Virtual Local Area Network
VRRP          Virtual Router Redundancy Protocol                               path intra-structure as well as basic Layer 3 access infra
ASIC          Application Specific Integrated Circuit                     65   structure. In addition, in an embodiment, the MC-VFA fea
                                                                               ture provides this functionality without requiring Layer 2
                                                                               redundancy protocols (e.g. Spanning Tree) between the edge
        Case 6:20-cv-00730-ADA Document 38-7 Filed 03/22/21 Page 18 of 26


                                                       US 8,462,774 B2
                                5                                                                         6
node 104 and Aggregation Switches 106, while still facilitat             encased by its own separate physical chassis. The Aggrega
ing a carrier-grade detection and convergence time to edge               tion Switches 106a and 106b may be in the same geographic
uplink failures as well as aggregation/core Switch failures.             area, Such as in a central office or data center, or may be
Many recent network designs, especially for data centers, are            separate geographic locations, such as different buildings or
requiring an ever increasing number of layer 2 adjacencies               cities, to provide geo diversity.
between edge node and Aggregation Switches. This trend is                   The edge nodes 104 operating as MC-LAG clients attached
pushing the limits of the spanning tree protocol. Such as                to the Aggregation Switches can use different methods to
loop-detection function and convergence times. The spanning              assign traffic to the links within their aggregates as long as the
tree convergence time can be of up to several seconds in many            choice of links remains fixed for a given flow. This ensures
current network topologies. The multi-chassis architecture in       10   that traffic is delivered in-sequence between any pair of com
an embodiment provides a dual-homed, layer 2 multi-path                  municating end Stations. In an embodiment, the same number
connection between the edge node 104 and Aggregation                     of uplink ports from the edge devices to each one of the
Switches 106 preferably without needing to run the spanning              MC-LAG Aggregation Switches should preferably be config
tree protocol operation for loop prevention, while still being           ured. In other words, if two uplinks are configured between
flexible enough to allow the spanning tree protocol operation       15   the edge Switch and one of the MC-LAG Aggregation
along with the multi-chassis functionality in some of the                Switches, then two uplinks between the edge switch and the
portions of the network topology in an embodiment (e.g.                  other multi-chassis Switch should also be configured.
between the Aggregation Switches over the virtual fabric link            Although not mandatory, this arrangement provides a more
as well as over the links connecting these devices to upstream/          homogeneous traffic distribution for flows between the multi
core Switches).                                                          chassis Switches and the edge device.
  The feature in some embodiments also facilitates fast fail                The Virtual fabric link (VFL) 124 between the Aggregation
over detection and convergence times for access uplink fail              Switches 106 is now described in more detail with respect to
ures, virtual fabric link failures and node failures. Another            FIG. 3. The Aggregation Switches 106 in one embodiment
advantage of the MC-VFA architecture in an embodiment is                 each include at least one CMM module 150a (primary) and
the active/active forwarding mode of the edge node 104              25   preferably a second CMM module 150b (back-up) as well as
whereby both sets of operational MC-LAG uplinks are pro                  a plurality of Network Interface modules (NIM) 152, such as
cessing traffic to increase efficiency of the use of bandwidth           line cards or port modules. The VFL 124 is an aggregate of
of the MC-LAG links.                                                     VFL member ports connected to one or more NIMs 152, in
  As seen in FIG. 1, in an embodiment, the Aggregation                   the first and second Aggregation Switches 106. For example,
Switches 106 are also connected to a metro or core network          30   VFL 124 includes a first subset A of physical links between
120 that includes one or more network nodes 116, such as                 NIM 152a of Aggregation Switch 106a and NIM 152b of
network switches and/or routers, using the MC-LAG func                   Aggregation Switch 106b, and a second subset B of physical
tionality (as part of the MC-VFA architecture) as described              links between NIMs 152n of Aggregation Switch 106a and
herein. For example, Aggregation Switch 106b is connected                106b. In an embodiment, the VFL links are connected
to network nodes 116b and 116c over MC-LAG 102b wherein             35   between Switching ASICs 210 residing in the NIMs 152 of
the network nodes 116b and 116c exchange state information               the Aggregation Switches 106. The NIMs 152 each also
over a VFL as well. The MC-LAG 102b architecture provides                include a Queuing ASIC 212, described further below. A
a dual-homed, layer 2 multi-path connection between the                  switching fabric inter-connect (IC) 214 provides an intercon
aggregation switch 106b and network nodes 116b and 116c.                 nection between the various NIMs 152 in the Aggregation
In an embodiment, network nodes 116 can also be connected           40   Switch 106.
using MC-LAG functionality, as seen with MC-LAG 102c                       A unique chassis identifier is assigned to each Aggregation
and VFL 124. The Aggregation Switches 106 may also be                    Switch 106 in the multi-chassis system. The Chassis ID for
connected to the network nodes 116 using a standard LAG,                 each Aggregation Switch 106 is unique and global, e.g. each
such as LAG 118, or other trunks or links.                               Aggregation Switch is aware of the chassis ID of its peer
  The MC-VFA architecture is now described in more detail           45   Aggregation Switch. Unique hardware device identifiers
with respect to FIG.2. Edge node 104a is connected to Aggre              (MIDs) for various components, such as IC, NIM, CMM, in
gation Switches 106a and 106b by a first MC-LAG1 102a                    each Aggregation Switch are also generated allowing for
while edge node 104b is connected to Aggregation Switches                management of local and remote objects. In an embodiment,
104a and 104b by second MC-LAG2 102b. Each MC-LAG                        the hardware device identifiers for the Switching ASICs 210
102a and 102b includes a plurality of physical links divided        50   have global significance within the multi-chassis system
into at least two subsets, wherein each of the two subsets               while MIDs for other components, such as Queuing ASICs
includes at least one physical link. As seen in FIG. 2, the first        212, may have only local significance. For example, the hard
set of MC-LAG 102a physical links are terminated at a first              ware device identifiers assigned to the Switching ASICs 210
Aggregation Switch 106a while the second set of MC-LAG                   are known by both Aggregation Switches 106 while hardware
102a physical links are terminated at a second Aggregation          55   device identifiers for other devices are restricted to a local
Switch 106b. MC-LAG1 forms logical dual homed, layer 2                   Aggregation Switch and have no significance to the remote
multi-paths. The MC-LAG member ports are the external,                   Aggregation Switch.
user ports that are members of the MC-LAG 102. The VFL                      In an embodiment, the Switching ASICs 210 are assigned
124 is an aggregate of ports that in an embodiment span                  a global unique hardware device identifier (MID) in a range
multiple network interface modules for resiliency and pro           60   assigned to its Aggregation Switch, Such as:
vides for inter-chassis traffic and control/state data transfer.            Aggregation Switch 106a: Chassis ID=1 and MID values
The multi-chassis system 140 includes the Aggregation                    O-31
Switches 106, the virtual fabric link 124, the MC-LAG 102a,                Aggregation Switch 106b: Chassis ID=2 and MID values
the MC-LAG 102b and their respective MC-LAG member                       32-63
ports attached to the downstream edge devices. The Aggre            65     Exemplary MIDs assigned to Switching ASICs 210 are
gation Switches 106a and 106b are separate physical                      shown in FIG.3. By knowing the assigned range, a module is
Switches with each operable as a stand-alone Switch and each             able to determine the location of a switching ASIC from its
        Case 6:20-cv-00730-ADA Document 38-7 Filed 03/22/21 Page 19 of 26


                                                      US 8,462,774 B2
                               7                                                                       8
MID as in Aggregation Switch 106a or Aggregation Switch                  either the local or peer Aggregation Switch, associated with
106b. In an embodiment, the Switching ASICs 210 operate in               the destination MAC address. In another embodiment, the
a pre-pended header mode to exchange data and control pack               destination hardware device information may include the glo
ets between the Aggregation Switches 106.                                bal port value (GPV) of the external port interface associated
   FIG. 4 illustrates a schematic block diagram of an embodi             with the destination MAC address. The MAC/HDI forward
ment of a network interface module (NIM) 152 in more detail.             ing table 250 may include one or more tables, such as source
The Switching ASIC 210 includes a plurality of external port             trunk map, trunk bitmap table, trunk group tables, VLAN
interfaces 240 that are connected to external nodes, such as             mapping table, etc. In an embodiment, the MAC/HDI for
edge nodes 104a and 104b. One or more of the external port               warding table 250 or parts thereof may be located in the
interfaces 240 may include member ports for a MC-LAG                10   Queuing ASIC of the NIM 152 as well.
physical link, LAG or other trunk group, fixed link, etc. The               In an embodiment, when the Switching ASIC 210 includes
external ports 240 may have the same physical interface type,            an active VFL member port 252 with a link to the remote
such as copper ports (CAT-5E/CAT-6), multi-mode fiberports               Aggregation Switch, the MAC/HDI forwarding table 250
(SX) or single-mode fiber ports (LX). In another embodi                  may include additional HDI information, such as a table to
ment, the external ports 240 may have one or more different         15   associate gport values into Switching ASIC MID values and
physical interface types.                                                device port values and/or a table with logical aggregate group
   The external ports 240 are assigned external port interface           identifiers mapping to external port interfaces.
identifiers (Port ID), e.g., device port values, such as gport              In an embodiment, the pre-pended header includes hard
and dport values, associated with the Switching ASICs 210.               ware device information HDI associated with the source port,
In an embodiment, MIDs of the Switching ASICs 210 and                    Such as an external or internal port interface, including hard
external port interface identifiers for external ports 240 on the        ware device identifier MID of the Switching ASIC and device
Switching ASICs 210 are used to uniquely identify a physical             port identifier of the source port.
external port interface 240 of a Switching ASIC 210 on either               In another embodiment, the pre-pended header includes
the local or remote Aggregation Switch in the multi-chassis              HDI associated with a Switching ASIC 210 connected to the
system. In another embodiment, a Port Manger that includes          25   VFL port 124 (such as MID=0 or MID=31 for Aggregation
a conversion module or other entity may convert the MIDs of              Switch 106a in FIG.3). The Switching ASIC 210 connected
the Switching ASICs 210 and external port identifiers into a             to the VFL port will then translate or convert the HDI in the
single integer value, to generate a global port value (GPV),             pre-pended header before transmitting the packet over the
e.g. MID4; device port identifier (dport) 5 converts to GPV              VFL.
20. In either example, unique external port identifiers for the     30      In an embodiment, the PPHI 246 also appends source
external ports of NIMs 152 in both the local and remote                  hardware device information associated with the source port,
Aggregation Switches are generated. Unique port identifiers              e.g. the external port interface 240 that first received the
may also be assigned to internal ports of a Switching ASIC               packet. The source hardware device information may include
210, such as an internal port from the Switching ASIC 210 to             the MID of the Switching ASIC 210 and the port identifier
a processing module on the NIM152. These internal ports are         35   (e.g., device port) and/or global port value (GPV) of the
also uniquely identified by the port identifier and the MID of           external port interface 240. Additional information, such as
the Switching ASIC.                                                      destination hardware device identifier or MID, a destination
   The Switching ASIC 210 further includes a packet man                  device port, VLAN ID, packet type (multicast, unicast, broad
agement unit (PMU) 242 that determines a destination                     cast), packet priority and load balance identifier is also added
address of incoming packets. The packets may be switched to         40   to the pre-pended header in an embodiment. In an embodi
another external port interface 240 of the Switching ASIC                ment, the destination HDI is retrieved from the address tables
210, to the Queuing ASIC 212 for transmission to another                 248, such as MAC/HDI forwarding table 250.
NIM 152 on the local or remote Aggregation Switch, or to the                The packet with the pre-pended header is then transmitted
processor interface (PI) 244 for transmission to a processing            to the Queuing ASIC 212 for routing over the Fabric IC 214.
module 266 of the NIM 152 external or internal to the Switch        45   The Queuing ASIC 212 includes a packet buffer 260, a queue
ing ASIC 210.                                                            management 262 for providing traffic and buffer manage
   When a packet is to be transmitted to another NIM 152 on              ment and a global HDI address table 264. The global HDI
the local or remote Aggregation Switch, in an embodiment,                address table 264 maps the destination HDI to the appropriate
the Switching ASIC 210 transfers the packet to a pre-pended              queues in Queuing ASICs 212 in one or more of the other
packet header interface (PPHI) that adds or otherwise modi          50   NIMs 152. For example, the mapping provides information
fies the packet header to include hardware device information            for Switching the packet into an appropriate egress queue for
(HDI). The HDI includes identifiers of hardware devices                  one or more of the external port interfaces in other Queuing/
associated with the source and/or the destination of the                 Switching ASICs in the Aggregation Switch 106 based on the
packet. In an embodiment, the pre-pended header may                      hardware device information in the pre-pended header. In
include other information Such as packet priority and load          55   another example, when the destination HDI indicates a des
balance identifiers. To obtain destination HDI information,              tination on the remote Aggregation Switch (i.e. the destina
the PPHI performs a look-up process to MAC/HDI forward                   tion device identifier belongs to a remote/peer Switch range),
ing table 250. The MAC/HDI forwarding table 250 stored in                the Queuing ASIC 212 switches the packet to an appropriate
the address table memory 248 includes a list of MAC address              egress queue for one or more of the VFL port interfaces in the
entries, such as MAC address for external devices, nodes,           60   local Aggregation Switch 106 for transmission to the remote
modules, Software or hardware connected to the Aggregation               Aggregation Switch over the VFL 124, e.g. the global HDI
Switch 106. The MAC address entries include associated                   address table 264 indicates that the associated hardware
hardware device information used in bridging or routing a                device is located on the remote Aggregation Switch. In this
packet to reach a device with the associated MAC address.                scenario, the determination of the egress queue correspond
The destination hardware device information includes, for           65   ing to a particular VFL port interface is made based on the
example, the port identifier and MID of a Switching ASIC                 load balance identifier present in the pre-pended header and
210 (e.g. MID=24, portID=5 or MID=54, deviceport=12), of                 inserted previously by the switching ASIC 210.
            Case 6:20-cv-00730-ADA Document 38-7 Filed 03/22/21 Page 20 of 26


                                                      US 8,462,774 B2
                                9                                                                    10
  Though the switching ASIC 210 and Queuing ASIC 212                    a queue over the Fabric IC 214 to NIM 152a connected to the
are illustrated as separate integrated circuits or modules, one         VFL 124. The selection of a VFL member port is made based
or more functions or components of the ASICs may be                     on the load balance identifier parameters carried on the pre
included on the other ASIC or combined into an alternate                pended header. The Queuing ASIC 212a on NIM 152a
ASIC or otherwise be implemented in one or more integrated         5    receives the packet with pre-pended header and queues the
circuits.                                                               packet for transmission over the VFL 124. The Switching
   FIG. 5 illustrates a schematic block diagram of an embodi            ASIC 210a then transmits the packet with pre-pended header
ment of a packet flow through Aggregation Switch 106a to                including the source and/or destination HDI to the remote
VFL 124. In this example, a device 300 with source MAC                  Aggregation Switch over the VFL 124.
address, such as enterprise device 110 or home network             10
                                                                           In an embodiment, the Switching ASIC 210a may alter the
device 112, transmits a packet, e.g. through edge node 104, to          pre-pended header prior to transmission over the VFL 124.
Aggregation Switch 106a with a destination MAC address of               For example, the Switching ASIC 210a may translate a des
a device that may be accessed over an external port interface           tination HDI with local significance (e.g., a gport value or
of the remote Aggregation Switch 106b. Switching ASIC
210n, e.g. with MID=31 in FIG. 5, in NIM 152n receives the         15   local hardware device identifier MID) to an HDI with global
packet on an external port interface 240, e.g. with port ID=2.          significance. The Switching ASIC 210a then transmits the
The Switching ASIC 210n extracts a destination MAC                      packet with pre-pended header including the Source and/or
address and performs an address table look-up to determine              destination HDI to the remote Aggregation Switch over the
hardware device information (HDI) associated with the des               VFL 124.
tination MAC address from MAC/HDI forwarding table 250.                    In an embodiment, when multiple Switching ASICs 210 of
The destination HDI may include, e.g., device module iden               an Aggregation Switch 106 are connected to the VFL 124, e.g.
tifiers (MIDs) of one or more hardware components in a path             in FIG. 3, Switching ASICs MID=0 and MID=31, the traffic
to the destination device with the MAC address, such as NIMs            to be transmitted over the VFL 124 may be distributed. For
152, Queuing ASICs 212, Switching ASICS 210, external                   example, a load balance identifier map table in the Global
port identifiers 240, member ports of the VFL 124, of either       25   HDI Address Table 264 of the Queueing ASIC 212 would
the local Aggregation Switch 106a or remote Aggregation                 indicate the following distribution:
Switch 106b. In an embodiment, the destination HDI may
include the MID of the Switching ASIC 210 and port identi
fier (e.g., device port) of the external port interface 240 that
provides access to the destination device. Furthermore, in an      30
                                                                             Destination MID    Outgoing Port
                                                                                                                 MIDs
                                                                                                                  Device Location
embodiment, the pre-pended header includes a packet prior
ity and a load balance identifier determined based on param                       O-31          VFL 124          Local
eters retrieved from the original packet (source MAC address,                    32-63)         VFL 124          Remote
destination MAC address, source IP address, destination IP
address). In another example, the HDI would include a global       35
                                                                           The Queueing ASICs 212 map the packets to the appropri
port value (GPV) for the external port interface 240 or MID of          ate VFL port interface using the load balance identifiers or
the NIM 152 that provides access to the destination device. In          other load balancing techniques. For example, in an embodi
another embodiment, when the destination MAC address is
associated with the remote Aggregation Switch, the HDI may              ment with 8 NIMs 152 on each Aggregation Switch, each
include the hardware device identifier MID for the NIM 152a        40   Queuing ASIC 212m has a set of 8 queues configured to each
or Switching ASIC 210 (such as MID=0) connected to the                  NIM (Module ID, Port) within the local Aggregation Switch.
VFL 124. The destination HDI is added to a pre-pended                   In an embodiment, the Queuing ASICs 212 connected to the
header that adds information to the original packet header              Switching ASICs 210 with the VFL 124 have a separate set of
(such as a layer 2, Ethernet packet header type). The Switch            8 queues related to each VFL member port interface. Each of
ing ASIC 210n also includes source hardware device infor           45   those queues is assigned to the FIFOs associated with the
mation (HDI) for one or more devices associated with the                internal VFL ports connecting the multi-chassis Switches. In
originating external port interface, e.g. port ID 2. The Source         an embodiment, with multiple Virtual Fabric Link member
HDI may include one or more hardware device identifiers,                ports, the queues are assigned such that the destination ports
such as MID of the originating Switching ASIC 210, source               on the remote chassis are equally distributed among the
port identifier (e.g. device port), global port value, MID for     50   Queuing ASICs 212a and 212n that host the Virtual Fabric
source NIM 152, Chassis ID, etc.                                        Link Member Ports.
   The packet with pre-pended header is transmitted to the                 In an embodiment, the MAC/HDI forwarding tables in the
Queuing ASIC 212n which then determines a NIM 152 on the                NIMs 152 are populated and then updated in response to layer
local Aggregation Switch to transmit the packet based on the            2 packets flowing through the system. Since the pre-pended
destination HDI. When the destination HDI indicates a local        55   header includes source MAC address and source HDI infor
external port interface on the Aggregation Switch 106a (e.g.            mation, the NIMS 152, e.g. in specific the Switching ASICs
based on the destination MID contained in the pre-pended                210 in an embodiment, are able to populate the MAC/HDI
header), the Queuing ASIC 212n places the packet in an                  forwarding table 250 with this information. By operating in a
egress queue for transmission to the corresponding NIM 152              pre-pended header mode to exchange Layer 2 packets with
of the local external port interface. In another example illus     60   source MAC addresses and source HDI over the VFL 124, the
trated in FIG. 5, the Queuing ASIC 212n determines that the             Switching ASICs 210 are able to synchronize MAC address
destination HDI indicates a destination hardware device on              tables between the Aggregation Switches 106. Though the
the remote Aggregation Switch, e.g. the HDI indicates                   MAC/HDI forwarding table is described in the Switching
Switching ASIC with MID=45 on the remote Aggregation                    ASICs 210, the MAC/HDI forwarding table may be included,
Switch. To reach the remote Aggregation Switch, the packet         65   alternatively or in addition to, in the Queuing ASICs 212n or
needs to be transmitted over the VFL 124. So, the Queuing               other module of the NIM 152. In another embodiment, the
ASIC 212n transmits the packet with pre-pended header from              CMM 150 (primary and secondary) may also include a MAC/
          Case 6:20-cv-00730-ADA Document 38-7 Filed 03/22/21 Page 21 of 26


                                                        US 8,462,774 B2
                               11                                                                       12
HDI forwarding table for one or more types of links between
the Aggregation Switches 106.
                                                                         Type of
   FIG. 6 illustrates a schematic block diagram of an embodi             Aggre- Aggre
ment of a multi-chassis system that illustrates source MAC               gate    gation                                          Range
learning. Edge nodes 104 are connected to Aggregation                    Group   Switch Range Configuration              Default     Example
Switches 106a and 106b over logical aggregate group LAG1
282, multi-chassis logical aggregate group MC-LAG1 102a,                 LAG     chassis   MIN LAG ID     LOCAL           O-47           0-100
                                                                                 1         MAX LAG ID      LOCAL
multi-chassis logical aggregate group MC-LAG2 102b and                   LAG     chassis   MIN LAG ID     REMOTE         48-95)      101-120)
fixed port link 280. In an embodiment, each Aggregation             10           2         MAX LAG ID      REMOTE
Switch communicates to the other Aggregation Switch con                  MC-     Both      MIN MC-LAG     ID             96-127      (121-127)
figuration information for logical aggregate groups, such as             LAG     chassis   MAX MC-LAG      ID
LAG 1 and other types of trunk groups, and hardware device
information associated thereto. In an embodiment, the hard                  The Aggregation Switches 106 assign aggregate group
ware device information includes physical ports associated          15   identifiers based on the assigned ranges and type of aggregate
with the logical aggregate groups, e.g. hardware device or               group. As such, packet forwarding in the Aggregation
module identifiers (MID) of Switching ASICS and external                 Switches is performed by accessing the MAC/HDI forward
port identifiers for links associated with the logical aggregate         ing tables and using the mapping between the logical aggre
groups (device port values or gport values).                             gate groups and hardware device information. Typically,
   For example, in an embodiment, Aggregation Switch A                   aggregate identifier information is not transferred in the pre
notifies Aggregation Switch B that the logical aggregate                 pended headers.
group with aggregate group identifier LAG1 is associated                    In an embodiment, to facilitate load balancing over a LAG
with a Switching ASIC having a hardware device module                    or MC-LAG, when an Aggregation Switch 106 receives a
identifier MID=31 and external port interface with identifier            packet over the VFL 124 with destination HDI information,
                                                                    25   such as (MID, Port ID), the Aggregation Switch 106 deter
device port 1, 2. Aggregation Switch B notifies Aggregation              mines whether the destination HDI is included in a logical
Switch. A that the logical aggregate group with aggregate                aggregate group by searching for the port identified in the
group identifier MC-LAG1 is associated with a Switching                  source HDI (destination MID, destination Port identifier) in
ASIC having hardware device module identifier MID=45 and                 one or more of its internal trunk tables that contain a list of all
external port interface identifier device port=1.2. Other hard      30
                                                                         ports that are active members of each LAG or MC-LAG
ware device information, such as identifiers of NIMs, Queu               aggregate group. When a destination port is found in an
ing ASICs, etc. associated with the logical aggregate groups             associated LAG or MC-LAG, the Aggregation Switch 106
may be exchanged alternatively or in addition to the Switch              may perform load balancing techniques by assigning the
ing ASIC's MIDs and device port values. The Aggregation                  packet to one or more different external port interfaces of the
Switches 106 also provide notifications of updates to the           35   associated LAG. For example, when Switching ASIC 210
configuration information of the logical aggregate groups for            connected to the VFL in the remote Aggregation Switch 106b
both ordinary aggregates and multi-chassis aggregate groups.             receives a packet with destination HDI of MID=45, port 2, the
The hardware device information associated with the logical              switching ASIC 210 determines from its MAC/HDI table
aggregate groups and multi-chassis aggregates of either of the           below, that MID=45, port 2 is part of MC-LAG 1 as shown in
                                                                    40   the example in FIG. 6. The switching ASIC may then decide
Aggregation Switches is included in one or more of the MAC/
HDI forwarding tables in NIMs 152 on both Aggregation                    to perform load balancing and determine through one or more
Switches. For example, in an embodiment, one or more of the              hash algorithms to transmit the packet over MID=45, port 1 of
MAC/HDI forwarding tables in both Aggregation Switches                   MC-LAG 1 instead. In this particular example, the switching
106 includes the following information:                                  ASIC will then strip off the pre-pended header prior to trans
                                                                    45   mitting the packet out of the external port (MID=45, port 1).

Type of                                   HDIList of
Aggregate Group Aggregate Group Identifier VFL Member Ports                                     Aggregation Switch A
                                                                    50
                                                                                   LAG ID                  HDI
LAG              LAG1                     (MID = 31, Port ID = 1)
                                          (MID = 31, Port ID = 2)                  LAG1                    (MID = 31, Port ID = 1)
MC-LAG           MC-LAG1                  (MID = 31, Port ID = 3)                                          (MID = 31, Port ID = 2)
                                          (MID = 31, Port ID = 4)                  MC-LAG1                 (MID = 31, Port ID = 3)
                                          (MID = 45, Port ID = 1)                                          (MID = 31, Port ID = 4)
                                          (MID = 45, Port ID = 2)   55                                     (MID = 45, Port ID = 1)
MC-LAG           MC-LAG2                  (MID = 31, Port ID = 5)                                          (MID = 45, Port ID = 2)
                                          (MID = 45, Port ID = 3)                  MC-LAG-2                (MID = 31, Port ID = 5)
                                                                                                           (MID = 45, Port ID = 3)

   Since the same aggregate group identifiers for logical           60     Referring back to FIG. 6, various embodiments of methods
aggregate groups (e.g. LAG1) are known and utilized by both              and implementations therefore are now described for learning
Aggregation Switches 106, in an embodiment, the multi                    source MAC addresses and associated hardware device infor
chassis system assigns a Subset of aggregate group identifiers           mation (HDI) in a multi-chassis system. First, in an embodi
to each type of logical group and for each of the Aggregation            ment, for unknown unicast packets ingressing on a configured
Switches 106. For example, in an embodiment with a maxi             65   fixed port of one of the Aggregation Switches (e.g. traffic
mum of 128 possible aggregate groups, an assignment of                   originating on fixed port 280 with source MAC address-d1),
aggregate group identifiers would include:                               the Source MAC address is populated in MAC/HDI forward
        Case 6:20-cv-00730-ADA Document 38-7 Filed 03/22/21 Page 22 of 26


                                                        US 8,462,774 B2
                             13
ing tables on both Aggregation Switches 106a and 106b as                                         -continued
associated with hardware device information (HDI) of the                        MAC            LAG                  LAG ID
originating configured fixed port (such as MID of Switching
ASIC and source port identifier value or gport value of the                     c1             Yes                  MC-LAG-2
source port, NIM identifier, or other hardware device ID                        d1             No
associated with the Source port). As such, in an embodiment,
the source MAC address d1 is stored in one or more MAC/                    In another embodiment, MAC address tables displayed in
HDI forwarding tables of both Aggregation Switch A and                  a node or network management application may not include
Aggregation Switch B with the VLAN ID and HDI associated           10   the HDI for the logical aggregation groups. The user dis
with the source port, e.g., MID=45, Port ID=4.                          played MAC address table may only include HDI for fixed
    Next, in an embodiment, unknown unicast traffic ingress             ports and thus are similar for both Aggregation Switches 106.
ing on a logical aggregate group connected to only one of the
Aggregation Switches 106. Such as a trunk group or other type
of LAG (e.g. traffic originating on LAG 1 with source MAC          15      MAC       LAG     LAG ID            HDI
address–a1), the Source MAC address is populated in MAC/
HDI forwarding tables on both Aggregation Switches 106a                                      Aggregation Switch A
and 106b as associated with the originating logical aggregate
                                                                           a1        Yes     LAG1              NA
group identifier (e.g., LAG 1). As such, in an embodiment, the             b1        Yes     MC-LAG1           NA
Source MAC address a1 received on LAG1 by Aggregation                      c1        Yes     MC-LAG-2          NA
Switch A is stored in one or more MAC/HDI forwarding                       d1        No                        (MID = 45, Port ID = 4)
tables of both the Aggregation Switches 106 with the VLAN                                    Aggregation Switch B
ID and logical aggregate group identifier LAG 1. In addition,              a1        Yes     LAG1              NA
as explained herein, the MAC/HDI forwarding tables of both                 b1        Yes     MC-LAG1           NA
Aggregation Switches store the hardware device information         25      c1        Yes     MC-LAG-2          NA
associated with logical aggregate groups (learned through                  d1        No                        (MID = 45, Port ID = 4)
distribution of configuration information by the CMM 150
module or other control plane process). The MAC/HDI for                   The MAC/HDI forwarding tables are synchronized with
warding tables thus include information that MAC address a1             respect to the LAG identifiers associated with the source
is associated with trunk group identifier LAG1 and HDI infor       30   MAC addresses. In addition, VLAN IDs associated with the
mation associated with LAG1.
                                                                        MAC addresses may also be configured and synchronized on
   Further, in an embodiment, for unknown unicast traffic               both Aggregation Switches. As such, logically, the Aggrega
ingressing on a MC-LAG member port (e.g. traffic originat               tion Switches 106 operate as a single bridge for MAC learn
ing on MC-LAG 1 or MC-LAG2) of either Aggregation                       ing. Furthermore, MAC learning occurs automatically as traf
Switch 106, the Source MAC is populated in MAC/HDI                 35   fic flows over the VFL 124 with minimum Layer 2/control
forwarding tables as associated with the MC-LAG identifier              module management software intervention and without the
and HDI information of the local member ports of the MC                 need for inter-process communication message-based MAC
LAG. The HDI information of the member ports of the MC                  table synchronization.
LAG will be the same for the MAC/LAG tables on each                       FIG. 7 illustrates an embodiment of a method for source
Aggregation Switch 106. In other words, both Aggregation           40   MAC learning in a multi-chassis system in more detail. To
Switches are fully aware of the entire list of member ports that        determine a MAC address for device B, device A300a (with
are active participants of an MC-LAG aggregate group                    MAC address-MAC) transmits a MAC address request, e.g.
regardless of whether a member port is local or remote.                 an address resolution packet (ARP) used in Ethernet proto
   By associating member ports of a MC-LAG with a source                cols, with the target IP address for device B 300b. For
MAC address, traffic destined to the MAC address through           45   example, the MAC address request may include:
one of the edge nodes 104 is forwarded preferably via the                  Source MAC-MAC,
MC-LAG member ports through the shortest path. This path                   Destination MAC=ff:ffff:ffff:ff (unknown)
reduces the amount of traffic crossing the VFL 124. In addi                Target IP-IP
tion, it reduces MAC movement problems in some specific                   VLAN ID=ID
scenarios wherein traffic to and from an edge node 104 takes       50      Packet Type=Broadcast.
different paths over the MC-LAG for distinct flows. In the                 When received by the edge node 104a, it forwards the
example of FIG. 6 in an embodiment, one or more of the                  MAC address request over MC-LAG A to the “logical”
MAC/HDI forwarding tables on the Aggregation Switches                   Aggregation Switch 106 (composed of two physical Switches
106 includes the following information.                                 106a and 106b). Depending on the load balancing or hashing
                                                                   55   algorithm, the edge node 104a may transmit the MAC address
                                                                        request over either of the subsets of physical links of MC
        MAC             LAG                  LAG ID                     LAGA, either L or L. For this example, assume that the
                                                                        MAC address request is transmitted over L. connected to
                      Aggregation Switch A                              Aggregation Switch 106a. In general, in an Ethernet Switch, a
        a1              Yes                  LAG1
                                                                   60   MAC address request (such as ARP) is copied and broadcast
        b1              Yes                  MC-LAG1                    over every port associated with the VLAN ID. In an embodi
        c1              Yes                  MC-LAG-2                   ment, when Aggregation Switch 106a receives the MAC
        d1              No
                      Aggregation Switch B
                                                                        address request, it first appends a pre-pended header to the
                                                                        MAC address request with source logical aggregate group
        a1              Yes                  LAG1                  65   identifier (e.g., MC-LAG A) and/or source HDI (e.g.,
        b1              Yes                  MC-LAG1                    MID=12, port ID=1). The Aggregation Switch (e.g., in spe
                                                                        cific switching ASIC MID=12) then broadcasts copies of the
          Case 6:20-cv-00730-ADA Document 38-7 Filed 03/22/21 Page 23 of 26


                                                    US 8,462,774 B2
                              15                                                                     16
packet with pre-pended header to each Switching ASICs with            sis link aggregates. MAC addresses are learned as either
external port interfaces associated with the VLAN ID, such as         associated with a particular port (for the case offixed ports) or
Switching ASIC MID=31 in this example. The Switching                  as associated with an aggregate group identifier (for the case
ASICs on the Aggregation Switch 106a (e.g. MID=12,                    of LAGs or MC-LAGs). Since the Aggregation Switches 106
MID=31) receiving the MAC address request with pre                    have non-overlapping ranges of hardware device identifiers,
pended header then learn the source MAC address and the               MIDs, the hardware device identifiers are unique within the
associated aggregate group identifier (either explicitly              multi-chassis system 140. Using the global unique hardware
present in the pre-pended header or by searching for the              device identifiers MIDs and external port identifiers, the
source HDI information in its trunk tables, which contain the         MAC addresses can be associated with a fixed ports or aggre
complete list of MC-LAG As member ports as described             10   gate group identifier.
herein, e.g., MID=12, PortIDs=1,2 and MID=45, PortIDs=1,                 FIG. 8 illustrates a schematic block diagram of an embodi
2) and are able to populate their MAC/HDI forwarding table            ment for maintaining the MAC/HDI forwarding tables in the
with the aggregate group identifier information. For example,         multi-chassis system. The MAC forwarding tables have a
Switching ASIC MID=31 enters into its MAC/HDI forward                 default or configured “aging time for entries. When a MAC
ing table that source MAC address MAC is associated with         15   address in the MAC/HDI forwarding table has not been
logical aggregate group MC-LAG A and/or with HDI of                   updated during the aging time, the entry will be deleted or
source port MID=12, port ID=1 depending on the specific               flushed from the table. In the multi-chassis system however,
embodiment. Prior to transmitting the MAC address request             the aging of entries may create a problem with continuous
from external port interfaces to edge node B. Aggregation             flooding when packet flows have different paths for the
Switch 106a (e.g. Switching ASIC with MID=31) removes                 upstream and downstream directions. In order to maintain the
the pre-pended header thus retains an Ethernet or IP protocol         MAC forwarding tables synchronized, a multi-chassis system
header.                                                               needs to implement a keep-alive mechanism across the entire
   The Aggregation Switch 106a also transmits the broadcast           set of Switches that are part of the system. Keep-alive packets
packet with pre-pended header over the VFL 124 to Aggre               are periodic packets (sent at a constant interval equal to the
gation Switch 106b. The Aggregation Switch 106b also learns      25   aging timeout parameter). These packets carry a reserved
the Source MAC address and associated aggregate group                 multicast destination MAC address to allow the packets to be
identifier and/or source HDI from the broadcast packet with           flooded to all Switching ASIC devices 210 within all NIMs
pre-pended header. As described above, MAC addresses                  152 in the multi-chassis system. The source MAC address of
originating on MC-LAG local member ports in one Aggrega               the packets is equal to the MAC address of each entry learned
tion Switch and transmitted over the VFL are associated in the   30   within the MAC forwarding table. As a result of this mecha
peer Aggregation Switch with the same MC-LAG because                  nism, a given MAC address will not age and be deleted or
both switches are fully aware of the entire list of MC-LAG            flushed unless it is no longer used in any of the Aggregation
member ports. As such, when Aggregation Switch 106b                   Switches within the multi-chassis system.
receives the packet with pre-pended header, it stores the MC             To avoid eternal MAC addresses (e.g., an address that will
LAG AS aggregate group identifier as associated with the         35   not age so as to be flushed or deleted), a MAC entry is
source MAC address MAC. For example, Switching ASIC                   assigned an “owner' or responsible module within the multi
with MID=45 (and/or Switching ASIC with MID=63) enters                chassis system. The owner of a MAC entry is generally a
into its MAC/HDI forwarding table that source MAC address             particular NIM 152. The MAC ownership is determined in
MAC is associated with logical aggregate group MC-LAG                 different ways. For example, the MAC ownership may
A.                                                               40   depend on the type of port on which it was first learned as
   Though a MAC address request is generally broadcast over           follows. For MAC addresses associated with fixed ports, the
every port associated with the VLAN ID, in an embodiment,             Switching ASIC device 210 that contains the external port
a loop prevention mechanism prevents broadcast of packets             where the MAC address traffic was received is the owner of
received by an Aggregation Switch 106 over the Virtual Fab            the MAC entry and controls the aging of the MAC address.
ric Link 124 over local MC-LAG member ports. Thus, when          45   Other Switching ASICs 210 learn this MAC address upon
Aggregation Switch 106b receives the MAC address request              reception of a packet with a pre-pended header. The NIMs
over VFL 124, it will not broadcast copies of the MAC                 152 that host such Switching ASIC devices 210 will not
address request over local MC-LAG A member ports L and                become owners of the MAC entry. A device becomes the
local MC-LAG B member ports L. This loop prevention                   owner of a MAC entry related to a fixed port only when it
mechanism prevents broadcast packet flows originating from       50   learned that address on from an external port interface.
Aggregation Switch. A from looping to edge Node A and edge               For MAC addresses learned on aggregate ports (i.e. LAG
Node B through Aggregation Switch B. The loop prevention              or MC-LAG), the owner of a MAC address is determined by
process thus provides for operation of the multi-chassis sys          a similar mechanism as described for the fixed ports. The
tem without need of the spanning tree protocol on the MC              difference here is that the Switching ASICs 210 typically
LAG member ports.                                                55   provide an additional feature called remote or local bit. This
   The Aggregation Switches 106a and 106b do not generate             bit is only set when an entry is created and it never changes its
a response to the MAC address request because the destina             value during the lifetime of a MAC entry. The local bit is set
tion IP address does not correspond to any of its local IP            (i.e. local=1 or remote=0) only when: a) The entry does not
interfaces configured on its local VLANs. However, when               already exist; b) A packet is received on a front panel port, e.g.
edge node B receives the MAC address request (over L.), it       60   there is no pre-pended header present. As a result of this
will broadcast the packet to Device B which will then                 approach, there will always be a single Switching ASIC
respond. As the response packet, which is a unicast packet,           device 210 in the system whose local bit is set. That NIM 152
traverses the multi-chassis system to Device A, the Source            hosting that Switching ASIC device 210 becomes the owner
MAC address of Device B is learnt by the Aggregation                  of this MAC address and hence responsible for the generation
Switches 106 in a similar process. Device A and Device B         65   of keep-alive packets.
now are able to communicate with IP addressing over the                  The NIMs 152 coordinate deleting an entry from the MAC/
Layer 2 multi-path infrastructure provided by the multi-chas          HDI forwarding tables. As shown in FIG. 8, a logical inter
         Case 6:20-cv-00730-ADA Document 38-7 Filed 03/22/21 Page 24 of 26


                                                         US 8,462,774 B2
                           17                                                                              18
process communication connection (IPC) 310 is created                       chassis system in accordance with the present invention. In
between the CMMs 150a and 150b of the Aggregation                           general, an IP interface is configured for each VLAN coupled
Switches 106. The same logical connections exist between                    to the Aggregation Switches 106a and 106b. For example, IP
any pair of NIMs 152. The IPC 310 may be created over the                   Interface A406a can be configured for VLAN-A coupled to
VFL 124 or over a LAN connection. When one of the NIMS                 5    VLAN-A port on NIM-4 via a direct link. Likewise, IP Inter
152 of a local Aggregation Switch 106a receives a flush                     face B 406b can be configured for VLAN-B coupled to
message for a MAC address, it may decide to transmit the                    VLAN-B Ports-1 and 2 on NIM-7 and NIM-8 via a LAG.
flush message to each of the other NIMs 152a-n on the local                    However, a basic routing principle states that IP addresses
and remote Aggregation Switches 106a/b. The MAC/HDI                         must be unique throughout the network. Therefore, in order to
tables in the Switching and/or Queuing ASICs in the NIMs               10   support IP interfaces on VLAN’s attached to MC-LAGs, the
152a-n then flush the entry for the corresponding MAC                       IP subnet running on such a MC-LAG VLAN can only be
address. The decision to whether delete the entry locally or                singly-attached to any outside Layer 3 routing infrastructure.
not depends on the entry's ownership and type of port where                 In other words, there is a single Layer 3 exit point from the
the MAC entry was learned. Entries learned on fixed ports or                MC-LAG’s IP subnet, and that Layer 3 exit point is formed of
ordinary aggregates (i.e. LAG) are flushed (and the corre              15   a virtual router which runs across the pair of MC-LAG Aggre
sponding event propagated) only if the flush request was                    gation Switches 106a and 106b.
received on the NIM 152 that owns the entry. Entries learned                   In an embodiment, the virtual router includes respective
on MC-LAG aggregates are only flushed (and the flush event                  Virtual IP Interfaces 404a and 404b running on each of the
propagated) if there are no active/operational ports that are               Aggregation Switches 106a and 106b for a particular MC
members of the aggregate neither in the local Switch nor on                 LAG VLAN. For example, as shown in FIG. 10, Virtual IP
the remote switch.                                                          Interfaces 404a and 404b are configured for the MC-LAG
  CMM150a-band NIMS 152a-n are aware of the entire list                     coupled to MC-LAG VLAN Port-1 on NIM-1, MC-LAG
of MC-LAG member ports and their states (active/inactive) in                VLAN Port-2 on NIM-2, MC-LAGVLAN Port-3 on NIM-3,
the multi-chassis system. When the flush message includes a                 MC-LAG VLAN Port-4 on NIM-5 and MC-LAG VLAN
local port identifier (e.g., gport values) that is valid only on the   25   Port-5 on NIM-6.
local Aggregation Switch, the NIM 152 that owns that MAC                      In an embodiment, each Virtual IP Interface 404a and 404b
address being deleted converts the local port identifier to a               for the MC-LAG VLAN is defined with the same IP address.
global port identifier (e.g. MID or modid and device port                   In a further embodiment, each Virtual IP Interface 404a and
values) and then transmits the flush message over the IPC to                404b is also defined with the same IP subnet. However, in
the other NIMs 152a-n of the local and remote Aggregation              30   other embodiments, the Virtual IP Interfaces 404a and 404b
Switches 106a/b. The flushing requests may be triggered by                  can be assigned different IP addresses and/or IP subnets,
distinct events such a port interface status notifications (e.g.            depending the type of MC-LAG VLAN. In addition, a
port down) or via explicit management request. For example,                 reserved MAC address is automatically allocated (possibly
when CMM 150a receives a no mac-learning dynamic man                        from the VRRPMAC range) to be used as the router MAC. In
agement message or a static MAC address is deleted upon                35   an embodiment, the MAC address is allocated from the range
user request, and the flush allowance requirements describer                of 255 MAC addresses reserved for Virtual Router Redun
earlier are met, then the CMM 150a transmits a flush message                dancy Protocol (VRRP) to set up the static ARP entries.
with the MAC address to NIMs 150a-n of Aggregation                          Furthermore, Layer 3 routing protocols may not be config
Switch 106a and to CMM 150b of the remote Aggregation                       urable on the Virtual IP Interfaces 404a and 404b to prevent
Switch 106b.                                                           40   the routing processes on the Virtual IP interfaces 404a and
  FIG. 9 illustrates a schematic block diagram of an embodi                 404b from sending or processing received Layer 3 routing
ment of a pre-pended header of a packet in the multi-chassis                control packets on the MC-LAGVLAN. However, the Layer
system. The pre-pended header 300 includes fields for source                3 routing functionality should be enabled on Virtual IP inter
HDI 302, destination HDI 304, VLAN ID 306, packet type                      faces 404a and 404b.
308, source MAC address 310 and destination MAC address                45     If the Virtual IP Interfaces 404a and 404b are assigned the
312. In an embodiment, the pre-pended header may also                       same IP address, the Virtual IP Interfaces 404a and 404b are
include load balance identifier 314 and packet priority 316.                further configured to receive Address Resolution Protocol
The destination HDI 304 includes, for example, the port                     (ARP) packets with the single IP address on the MC-LAG
identifier and MID of a Switching ASIC (e.g. MID=24, port                   VLAN. For example, a special flag can be set indicating
ID=5 or MID=54, device port=12), of either the local or peer           50   duplicate ARPs for the Virtual IP Interface 404a/404b should
Aggregation Switch, associated with the destination MAC                     not be alarmed. As such, ARPs with the IP address of the
address. In another embodiment, the destination hardware                    Virtual IP Interface 404a/404b received on the MC-LAG
device information may include the global port value (GPV)                  VLAN are not considered inappropriate.
of the external port interface associated the destination MAC                 The MC-LAGVLANs can only be configured on the multi
address. The destination hardware device information may               55   chassis aggregate logical ports or on the virtual fabric link
also include MID of the Switching ASIC connected to the                     (VFL) 124 logical link. An example configuration of the
VFL. NIMs, Queuing ASICs, etc. The source HDI 302 may                       MC-LAG VLAN on the MC-LAG logical ports is shown in
include the MID of the Switching ASIC and the port identifier               FIG. 11. As can be seen in FIG. 11, MC-LAG VLAN 10 is
(e.g., device port) and/or global port value (GPV) of the                   configured on MC-LAG 102 coupled between Aggregation
external port interface. The load balance identifier 314 is used       60   Switches 106a/106 (hereinafter referred to as M1/M2) and
to help the Queueing ASIC to decide which VFL member port                   Edge Node 104. The IP address of 10.10.10.1 has been
to be used as a transit/gateway port to reach the peer Aggre                assigned to the virtual IP interface associated with MC-LAG
gation Switch. The packet priority 316 is used by the Queue                 VLAN 10. In addition, a static MAC address (MACs)
ing ASIC to determine the specific priority queue.                          has also been assigned to the virtual IP interface for MC-LAG
   FIG. 10 illustrates a schematic block diagram of an                 65   VLAN 10.
embodiment for configuring IP interfaces to handle Layer 3                    In an exemplary operation, home network device 112
services on Aggregation Switches 106a and 106b in a multi                   coupled to Edge Node 104 is also within VLAN 10 and has an
        Case 6:20-cv-00730-ADA Document 38-7 Filed 03/22/21 Page 25 of 26


                                                      US 8,462,774 B2
                           19                                                                         20
IP address of 10.10.10.10 and a MAC address of MAC.                     504, the MC-LAG is assigned to a multi-chassis link aggre
Communications from home network device 112 and des                     gate group virtual local area network (MC-LAGVLAN), and
tined for a destination device 410 with an IP address of                at 506, a virtual Internet Protocol (IP) interface on each
40.40.40.40 and a MAC address of MAC are routed through                 Aggregation Switch is allocated to the MC-LAG VLAN.
Edge Node 104 towards M1/M2 via MC-LAG 102. Each                   5    Thereafter, at 508, the virtual IP interfaces are configured on
Aggregation Switch M1 and M2 has a respective upstream                  the Aggregation Switches with an IP address.
connection (via VLAN 20 and VLAN30) with Network Node                      The network interface modules 152 and chassis manage
116. Therefore, if the communications are received at M1,               ment modules 150 each include one or more processing
M1 routes the communications via VLAN 20 towards Net
                                                                        devices. Such as a microprocessor, micro-controller, digital
work Node 116. For example, M1 routes communications               10
                                                                        signal processor, microcomputer, central processing unit,
destined for VLAN 40 to Network Node 116 on VLAN 20 at
                                                                        field programmable gate array, programmable logic device,
IP address 20.20.20.2 with a MAC address of MAC. Like                   state machine, logic circuitry, analog circuitry, digital cir
wise, if communications are received at M2, M2 routes the               cuitry, and/or any device that manipulates signals (analog
communications via VLAN 30 towards Network Node 116.
For example, M2 routes communications destined for VLAN            15   and/or digital) based on hard coding of the circuitry and/or
40 to Network Node 116 on VLAN 30 at IP address                         operational instructions. The NIMs 152 and CMMs 150 also
30.30.30.2 with a MAC address of MAC. Network Node 116                  include a memory that is an internal memory or an external
routes communications received from either M1 or M2 that                memory. The memory may be a single memory device or a
are destined for VLAN 40 through the core network 120                   plurality of memory devices. Such a memory device may be
towards destination device 410.                                         a read-only memory, random access memory, Volatile
  In a similar exemplary operation, communications from                 memory, non-volatile memory, static memory, dynamic
device 410 and destined for home network device 112 are                 memory, flash memory, cache memory, and/or any device that
routed through core network 120 to Network Node 116. Net                stores digital information. In addition, the NIMs 152 and
work Node 116 has a separate direct link to each Aggregation            CMMs 150 may implement one or more of their functions via
Switch M1 and M2. Therefore, Network Node 116 can use              25   a state machine, analog circuitry, digital circuitry, and/or
Equal-Cost Multi-Path Routing (ECMP) to determine                       logic circuitry, the memory storing the corresponding opera
whether to route the communications to M1 or M2. If the                 tional instructions may be embedded within, or external to,
communications are to be routed to M1, Network Node 116                 the circuitry comprising the state machine, analog circuitry,
routes the communications destined for VLAN 10 to M1 on                 digital circuitry, and/or logic circuitry. Furthermore, the
VLAN 20 at IP address 20.20.20.1 with a MAC address of             30   NIMs 152 and CMMs 150 may execute hard-coded and/or
MAC. Likewise, if communications are to be routed to M2.                software and/or operational instructions stored by the internal
Network Node 116 routes the communications destined for                 memory and/or external memory to perform the steps and/or
VLAN 10 to M2 on VLAN 30 at IP address 30.30.30.1 with                  functions described herein and may be implemented in a
a MAC address of MAC. M1 and M2 can each directly                       single or in one or more integrated circuits.
route communications destined for home network device 112          35      As may be used herein, the terms “substantially' and
on VLAN 10 to Edge Node 104 via MC-LAG 102.                             “approximately provides an industry-accepted tolerance for
  An example configuration of the MC-LAG VLAN on the                    its corresponding term and/or relativity between items. Such
VFL 124 is shown in FIG. 12. As can be seen in FIG. 12, the             an industry-accepted tolerance ranges from less than one
ports coupled to the VFL 124 are assigned to MC-LAG                     percent to fifty percent and corresponds to, but is not limited
VLAN50. Thus, the virtual IP interfaces on each Aggregation        40   to, component values, integrated circuit process variations,
Switch M1 and M2 are each assigned IP address in the subnet             temperature variations, rise and fall times, and/or thermal
50.50.50.0/24. However, since MC-LAG VLAN 50 is only                    noise. Such relativity between items ranges from a difference
between Aggregation Switches M1 and M2, each virtual IP                 of a few percent to magnitude differences. As may also be
interface is assigned a different IP address/subnet and MAC             used herein, the term(s) “coupled to and/or “coupling” and/
address. For example, the virtual IP interface on M1 for           45   or includes direct coupling between items and/or indirect
MC-LAG VLAN 50 is assigned IP address 50.50.50.1 and                    coupling between items via an intervening item (e.g., an item
MAC address MAC, while the virtual IP interface on M2                   includes, but is not limited to, a component, an element, a
for MC-LAGVLAN 50 is assigned IP address 50.50.50.2 and                 circuit, and/or a module) where, for indirect coupling, the
MAC address MAC.                                                        intervening item does not modify the information of a signal
   The virtual IP interfaces configured on the VFL logical port    50   but may adjust its current level, Voltage level, and/or power
is used to provide for an alternate (non-ECMP) path for traffic         level. As may further be used herein, inferred coupling (i.e.,
coming from the Edge Node 104 and destined for the                      where one element is coupled to another element by infer
upstream network via the VFL. As such, M and M can                      ence) includes direct and indirect coupling between two items
establish routing adjacencies with each other via the virtual IP        in the same manner as "coupled to. As may be used herein,
interface for MC-LAGVLAN 50. Although the primary path             55   the term “operable to indicates that an item includes one or
for the upstream L3 networks will be directly across the                more of processing modules, data, input(s), output(s), etc., to
upstream VLAN (e.g., VLAN 20 for M1 or VLAN 30 for                      perform one or more of the described or necessary corre
M2), backup routes can be established across the VFL 124                sponding functions and may further include inferred coupling
using the configured virtual IP interface MC-LAGVLAN 50.                to one or more other items to perform the described or nec
   FIG. 13 illustrates an exemplary process 500 for configur       60   essary corresponding functions. As may also be used herein,
ing a virtual IP interface on Aggregation Switches in a multi           the term(s) “connected to and/or “connecting or “intercon
chassis system in accordance with the present invention. The            necting includes direct connection or link between nodes/
process begins at 502, where a portion of local customer                devices and/or indirect connection between nodes/devices
facing ports of a local Aggregation Switch of the multi-chas            via an intervening item (e.g., an item includes, but is not
sis system and a portion of customer-facing ports of a remote      65   limited to, a component, an element, a circuit, a module, a
Aggregation Switch of the multi-chassis system are coupled              node, device, etc.). As may further be used herein, inferred
to a multi-chassis linkaggregation group (MC-LAG). At step              connections (i.e., where one element is connected to another
        Case 6:20-cv-00730-ADA Document 38-7 Filed 03/22/21 Page 26 of 26


                                                      US 8,462,774 B2
                            21                                                                         22
element by inference) includes direct and indirect connection              9. The local aggregation switch of claim 8, wherein the
between two items in the same manner as “connected to’.                 virtual IP interface provides an alternate path for traffic origi
  Embodiments have also been described above with the aid               nating from an edge node coupled to the local aggregation
of method steps illustrating the performance of specified               switch and destined for a network node coupled to the local
functions and relationships thereof. The boundaries and            5    aggregation Switch, and wherein the alternate path is not an
sequence of these functional building blocks and method                 Equal-Cost Multi-Path Routing (ECMP) path.
steps have been arbitrarily defined herein for convenience of              10. The local aggregation switch of claim 8, wherein a
description. Alternate boundaries and sequences can be                  different respective virtual IP interface with a different IP
defined so long as the specified functions and relationships            address and Subnet is allocated on each of the local aggrega
are appropriately performed. Any such alternate boundaries         10
                                                                        tion Switch and the remote aggregation Switch.
or sequences are thus within the scope and spirit of the                   11. The local aggregation switch of claim 10, wherein the
claimed invention. Similarly, flow diagram blocks may also              different virtual IP interfaces on the local aggregation switch
have been arbitrarily defined herein to illustrate certain sig          and the remote aggregation Switch each have a different
nificant functionality. To the extent used, the flow diagram
block boundaries and sequence could have been defined oth          15   respective Media Access Control (MAC) allocated thereto.
erwise and still perform the certain significant functionality.            12. A method for configuring a virtual Internet Protocol
Such alternate definitions of both functional building blocks           (IP) interface on a local aggregation Switch of a multi-chassis
and flow diagram blocks and sequences are thus within the               System, comprising:
Scope and spirit of the claimed invention. One of average skill            coupling a portion of local customer-facing ports of the
in the art will also recognize that the functional building                   local aggregation Switch to a multi-chassis link aggre
blocks, and other illustrative blocks, modules and compo                      gation group (MC-LAG), the MC-LAG being further
nents herein, can be implemented as illustrated or by one or                  coupled to a portion of remote customer-facing ports of
multiple discrete components, networks, systems, databases                    a remote aggregation Switch of the multi-chassis system,
or processing modules executing appropriate software and                      the local aggregation Switch and the remote aggregation
the like or any combination thereof.                               25         Switch each being active and in a separate respective
  What is claimed is:                                                         physical chassis;
  1. A local aggregation Switch in a multi-chassis system,                 assigning the MC-LAG to a multi-chassis link aggregate
comprising:                                                                   group virtual local area network (MC-LAG VLAN);
  a plurality of network interface modules, each including at              allocating a virtual Internet Protocol (IP) interface to the
     least one respective customer-facing port, a portion of       30
                                                                             MC-LAG VLAN; and
     the customer-facing ports being member ports of a                    configuring the virtual IP interface on the local aggregation
     multi-chassis link aggregate group (MC-LAG) and                         Switch with an IP address.
     assigned to a multi-chassis link aggregate group virtual             13. The method of claim 12, further comprising:
     local area network (MC-LAGVLAN), the member ports                    allocating a Media Access Control (MAC) address as a
     of the MC-LAG including remote ports on a remote              35
                                                                             router MAC for the virtual IP interface.
     aggregation Switch of the multi-chassis system, the
     remote aggregation Switch being active and in a separate             14. The method of claim 13, wherein the MAC address is a
     physical chassis; and                                              Virtual Router Redundancy Protocol (VRRP) address.
  a virtual Internet Protocol (IP) interface allocated to the             15. The method of claim 12, wherein the virtual IP inter
     MC-LAG VLAN and configured on both the local                  40   face includes a single Subnet for both the local aggregation
     aggregation Switch and the remote aggregation Switch,              Switch and the remote aggregation Switch.
     the virtual IP interface having an IP address.                        16. The method of claim 12, further comprising:
  2. The local aggregation Switch of claim 1, wherein a                   preventing Layer 3 routing protocols from being config
Media Access Control (MAC) address is allocated as a router                  ured on the virtual IP interface.
MAC for the virtual IP interface.                                  45     17. The method of claim 12, wherein the MC-LAG is
   3. The local aggregation Switch of claim 1, wherein the              coupled to an edge node.
MAC address is a Virtual Router Redundancy Protocol                       18. The method of claim 12, wherein the MC-LAG is a
(VRRP) address.                                                         virtual fabric link coupled between the local aggregation
   4. The local aggregation Switch of claim 1, wherein the              Switch and the remote aggregation Switch.
virtual IP interface includes a single subnet for both the local   50
                                                                           19. The method of claim 18, further comprising:
aggregation Switch and the remote aggregation Switch.                      providing an alternate path for traffic originating from an
   5. The local aggregation Switch of claim 1, wherein Layer                  edge node coupled to the local aggregation Switch and
3 routing protocols are not configurable on the virtual IP                    destined for a network node coupled to the local aggre
interface.
   6. The local aggregation Switch of claim 1, wherein the         55         gation switch via the virtual IP interface, and wherein
virtual IP interface is configured to receive Address Resolu                 the alternate path is not an Equal-Cost Multi-Path Rout
tion Protocol (ARP) packets with the single IP address on the                 ing (ECMP) path.
MC-LAG VLAN.                                                               20. The method of claim 18, further comprising:
   7. The local aggregation Switch of claim 1, wherein the                 allocating a different respective IP interface with a differ
member ports of the MC-LAG are coupled to an edge node.            60         ent respective IP address and subnet on each of the local
   8. The local aggregation Switch of claim 1, wherein the                    aggregation Switch and the remote aggregate Switch; and
member ports of the MC-LAG are coupled to a virtual fabric                 allocating a different respective Media Access Control
link coupled between the local aggregation Switch and the                     (MAC) address to each of the different IP interfaces.
remote aggregation Switch.                                                                      k   k   k   k    k
